Citation Nr: 1730111	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-17 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for right eye vision loss, to include amblyopia and hypermetropia.

2.  Entitlement to service connection for right eye visual field impairment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from September 2007 to May 2008.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2012, the Veteran testified during a hearing at the RO before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In October 2012, the Board issued a decision assigning separate 10 percent rating for the service-connected calluses of the feet.  The Board also remanded the matter of entitlement to service connection for a right eye disorder to the Agency of Original Jurisdiction (AOJ) for additional development.

In November 2014, the Board again remanded the matter of entitlement to service connection for a right eye disorder for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

The Veterans Law Judge who conducted the January 2012 hearing is no longer employed at the Board. In a May 2017 correspondence, the Veteran was provided an opportunity to have another Board hearing; however, he declined an additional hearing in a June 2017 letter. Accordingly, the Board will proceed with a decision on this matter.

As discussed below in greater detail, given that the nature of the claimed right eye disorder includes both impairment of central visual acuity and impairment of visual field, as well as the evidence indicated differences in onset and etiology of these disorders, the Board has separated the matter into two issues, as noted on the title page.


FINDINGS OF FACT

1. The Veteran's preexisting amblyopia manifested by right eye vision loss increased in severity during active service.

2.  Visual field constriction of the right eye manifest in service.


CONCLUSIONS OF LAW

1. Right eye amblyopia with vision loss was aggravated in service. 38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102,  3.306 (2016).

2.  Right eye visual field constriction was incurred in service.  38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Pre-service treatment records from Dr. Levenson dated in September 2002 reflects that examination was notable for anisometropic amblyopia of the right eye. 

Records from the Nemours Children's Clinic include an October 2005 report indicating that the Veteran was diagnosed with right eye amblyopia at age 12.  Corrected distance vision was 20/40 on the right.  An October 2006 report indicates that the Veteran was seen for refractive amblyopia of the right eye.  He did not wear his glasses regularly. Corrected right eye distance vision was 20/50.  He was assessed with anisometropia, right eye amblyopia, and computer hyperopic astigmatism on the left.

Service treatment records include enlistment examination dated in August 2007 reflecting right eye distance vision of 20/60 corrected to 20/40.  Defective visual acuity was noted.  The Veteran also reported that he wore glasses on report of medical history dated at that time.

The Veteran underwent Medical Evaluation Board proceedings and examination in March 2008.  It was noted that he had a history of right eye blurred vision with onset in early October 2007 during basic training.  He underwent evaluation by optometry and neuro-ophthalmology, resulting in diagnosis of deep refractive amblyopia and visual field constriction of the right eye sparing the central 15 to 20 degrees.  Distant visual acuity was 20/400, while near vision acuity was 20/800 on the right.  He reported that he could not fire his weapon because he had to use his right eye, and he could not hit targets with his left eye.  A past medical history of decreased visual acuity in high school, treated with prescriptive lenses, was noted.

An April 2008 Medical Evaluation Board report reflects that the Veteran was discharge from service with diagnosis of amblyopia and visual field defect with generalized contraction of the right eye.  It was noted that the disability existed prior to service and was not permanently aggravated by service.

Following discharge from service, on VA examination in December 2008, the Veteran reported onset of right eye disorder in September 2007.

Uncorrected distance vision was 20/400, corrected to 20/200, while uncorrected near vision was 20/800, corrected to 20/200.  Visual field was constricted to central 10/15 degrees.

The examiner diagnosed refractive amblyopia and field constriction.  With respect to the diagnosed field constriction, the examiner noted that no organic cause was seen on examination, and more formal neuro-ophthalmic evaluation and possible electrodiagnostic testing (ERG/EOG) could be required.  Malingering could not be ruled out.

Post-service private ophthalmology records include a February 2009 treatment report indicating that the Veteran discussed his vision history in service.  Visual acuity was 20/200 with correction.  The treatment provider noted that the Veteran's amblyopia was not consistent with rapid decreased in vision of approximately 4 months.

During the Veteran's January 2012 Board hearing, the Veteran reported that his vision was good prior to service, but soon after service entrance, he started having more problems with his eye.  He contended that the disability decreased beyond its natural progression during service.  He indicated that he made it through basic training, and the problems became more noticeable during advanced infantry training.  He was eventually discharged due to vision loss in his right eye.

In October 2012, the Board remanded the case for additional examination an opinion, to include consideration of whether a preexisting impairment of visual acuity underwent a permanent increase in severity beyond a natural progression during service.

On VA examination in January 2013, the Veteran reported decrease in vision and peripheral vision of the right eye while in service.  He indicated that he had difficulty hitting targets on the shooting range.  When he covered his left eye, he noted that his vision was very blurry and he could only see colors.  The Veteran also reported that he had amblyopia on the right since childhood, and noted that his vision was 20/40 at service entrance.

Objectively, right eye uncorrected distance vision was 10/200, corrected to 10/200, and uncorrected near vision was 20/200 also corrected to 20/200.  Visual field testing was conducted using Goldmann's testing, which revealed contraction of visual field on the right.

The examiner opined that the Veteran's amblyopia was not caused by or related to service.  In so finding, he noted that amblyopia was noted on the entrance examination into service, and that he based his opinion on medical evidence review and clinical knowledge.  As for the Veteran's severe vision loss and visual field constriction, he could not resolve the issue without resort to speculation.  In so finding, the examiner noted that amblyopia noted on entrance examination with vision correctable to 20/40.  Review of service treatment records found no record of trauma to cause severe loss of vision or constriction of visual filed.  With no organic cause seen on examination or medical records, it would be mere speculation to report on the etiology of visual field and vision loss or if any aggravation had occurred.  Formal neuro-ophthalmic evaluation and possible ERG/EOG testing was recommended.

On VA examination in March 2013, the Veteran reported onset of right eye vision loss in service, when he could not see out of his right eye on the gun range.  He could not identify any specific incident that could have caused the decreased vision in the right eye.  

Right eye uncorrected and corrected distance and near vision was 20/40. Goldmann's testing also revealed contraction of visual field.

The examiner diagnosed refractive amblyopia.  She opined that the Veteran's refractive amblyopia did not have a permanent increase in severity beyond the natural progression during his period of active service.  She noted that she based her opinion on medical literature and medical records review, as well as clinical experience. 

In response to this examination, the Veteran submitted a statement dated in April 2013 and noted that he never underwent neuro-ophthalmic evaluation or ERG/EGO studies.  Moreover, he questioned how the findings of the March 2013 VA examiner were vastly different than all previous examiners.  Additionally, the Veteran noted that the examiner had indicated the presence of a constriction in the right visual field, but failed to provide an etiology opinion or any discussion on that point.

For the foregoing reasons, the Board remanded the case again in 2014 to obtain an additional examination.  The examiner was asked to determine whether EIG/EOG studies and neuro-ophthalmic testing was necessary, and provide an explanation if they were not.  Then the examiner was asked to opine as to whether the Veteran had a current eye disability that is due to a preexisting eye disorder worsened beyond the natural progress of the disorder by any injury or disease in service; or due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury, or is otherwise related to or had its onset in service.  The examiner was also asked to reconcile the March 2013 VA examiner's findings with previous examinations disclosing significantly worse right eye visual acuity. 

On VA examination in July 2015, the Veteran reported that he was seen by an eye doctor while in service.  He was prescribed glasses, but they did not help him, and he stated that it caused him to get headaches when he wore them.  

Objectively, right eye uncorrected distance vision was 20/200, corrected to 20/100.  Right eye near vision was 20/200 corrected to 20/100.  Visual field testing using Goldmann's test revealed contraction of visual field on the right.

The examiner diagnosed refractive amblyopia, with an onset since childhood, and visual field loss, unknown etiology.

With respect to whether refractive error was caused or aggravated by service, the examiner determined that it was not.  In so finding, he noted that he found no ocular trauma to cause aggravation of amblyopia in service.  With respect to the change in visual acuity findings on previous examinations, the examiner indicated that the Veteran's varying visual acuity was mostly caused by the Veteran's effort.

The examiner also noted that the Veteran needed referral to have manual Goldmann visual field test to confirm visual field loss, which was available at another VA facility (Bay Pines).  Referral to neuro-ophthalmologist was necessary to rule out any other possible cause of visual field loss and vision acuity loss.  Malingering needed to be ruled out by manual Goldmann visual field and ERG/EOG testing.  

In an October 2016 addendum, the VA examiner indicated that progression of amblyopia could occur due to not using prescription lenses, and service treatment records showed that the Veteran had not worn his glasses.

As for the visual field loss, the examiner could not resolve the issue of whether the loss was caused by, aggravated by, or related to service without resort to speculation.  Review of service treatment records found no ocular disease or organic cause of visual field loss.  Referral to neuro-ophthalmologist and manual Goldman visual field test was again recommended.

The Veteran was afforded another examination by a neuro-ophthalmologist at the Gainesville VA in January 2017.  The examiner reported that when the Veteran joined service, his vision was 20/40 or 20/50, but within 3 months it decreased to 20/400.  He reported that he noticed a quick decline, but had not noticed the gradual constriction of his visual field.   Examination revealed severe constriction of visual field, though the examiner noted that the results were questionable given the increase in field as compared to the left, and there was no indication of a blind spot.  Consult to retinal specialist with ERG was indicated.  Best corrected visual acuity was 20/200.  His refractive error was not typical of refractive amblyopia, therefore amblyopia of unknown etiology was indicated.

After examination, he was diagnosed with amblyopia and severe field constriction on the right.  

In May 2017, the Veteran submitted additional correspondence in lieu of the optional second Board hearing.  The Veteran reiterated his contention that his vision was aggravated by military service far beyond what would be the normal progression, given that his corrected distance vision went from 20/60 to 20/400 over the course of a few months.  He pointed out that, despite two Board remands, and numerous VA examinations, he had never been afforded adequate testing.  While a neuro-ophthalmologist conducted examination in 2017, she was unable to determine the type of amblyopia.  He stated that these examiners did not provide opinions to the requested Board remand instructions or sufficient rationale to support their opinions.

II.  Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above-noted legal criteria, additional laws and regulations apply when there is evidence that a disability preexisted service.  Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Determination of the existence of a preexisting condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of the condition.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)).

The Board notes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 (2016). VA considers such conditions to be part of a life-long defect and normally static conditions which are incapable of improvement or deterioration. See VAOGCPREC 67-90 (1990). 

VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes. Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations. 38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service. VAOPGCPREC 82-90 (1990). 

VA's General Counsel explained that the definition that indicated that diseases were capable of improving or deteriorating whereas defects were stationary in nature was essentially valid and helped to clarify the differences between the terms.  Id.  Determining if a Veteran's disability is congenital defect or disease is a medical question.  Id.  

The evidence above notes pre-service diagnosis of amblyopia, in-service amblyopia and visual field defect with generalized contraction of the right eye, and post service diagnosis of amblyopia and visual field constriction.

With respect to the Veteran's amblyopia, in this case, none of the medical examinations or opinions adequately answers whether the Veteran's amblyopia is a congenital defect or disease.  In light of the fact that the condition changed, with worsening vision noted in and since service, and given that no examiner has adequately addressed whether the Veteran's amblyopia is a congenital defect or disease, the Board resolves all reasonable doubt in favor of the Veteran and finds that the condition was a disease.  See Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009) (noting that under the framework set forth in the General Counsel opinion, any worsening-any change at all-might demonstrate that the condition is a disease, in that VA considers defects to be "more or less" static and immutable).

As the condition is a disease that was noted on entry, the question is whether that disability was aggravated, i.e., increased in severity beyond its natural progression during active service.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service. Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service. To rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability. 38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306.  The presumption of aggravation is not applicable unless the pre-service disability underwent an increase in severity during service. Falzone v. Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).

The Veteran's pre-existing right eye vision loss has been shown to have increased in severity during his period of active service. At the time of his entrance, his vision was noted to be corrected to 20/40.  During service, the Veteran complained of decreased vision of the right eye, and corrected distance vision was 20/400.  While one VA examiner did provide an opinion indicating that the disability was aggravated beyond the natural progression in service, no supporting rationale was provided.  In the absence of clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability, the Board concludes that the Veteran is entitled to the presumption of aggravation. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. As such, service connection for right eye amblyopia with loss of vision is warranted. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.

With respect to the diagnosed visual field defect, the Board notes that pre-service treatment records and enlistment examination do not reflect visual field impairment.  This disability was first noted in service during the course of Medical Evaluation Board examination and proceedings.

The Veteran has been provided numerous VA examinations, and the Board has attempted to obtain an examination with appropriate testing (such as EOG/EIG studies) to confirm the defect, and an opinion with fully-stated rationale regarding the etiology of the disorder.  However, none of the above-discussed medical examinations have complied with those instructions.

Given that the evidence reflects a current, severe constriction of visual field, manifestation of visual field defect in service, continued post-service assessment of visual field defect, as well as the Veteran's lay contention that his current visual field constriction began in service, the Board resolves reasonable doubt in the Veteran's favor, and finds that service connection is warranted.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the notion that a valid medical opinion was required to establish nexus, and that a layperson was not competent to provide testimony as to nexus); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veteran's Court."); see also 38 C.F.R. § 3.102 (2016).

Based the foregoing, service connection for right eye amblyopia with vision loss and service connection for visual field constriction is warranted.


ORDER

Service connection for right eye amblyopia with vision loss is granted

Service connection for visual field constriction is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


